Citation Nr: 1820403	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for chronic sinusitis with multiple bilateral maxillary sinus polyps.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO). In June 2014, a different Veterans Law Judge remanded this issue; the case has since been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination for his disability occurred in December 2014. The record reflects that his disability has possibly worsened since that time. See March 2018 informal hearing presentation with accompanying lay statement from the Veteran's wife. In light of the new evidence, a contemporaneous examination is required to assess the current severity of his service-connected disability. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran stated that he is entitled to a higher evaluation for sinusitis because, in part, of an increased frequency of non-incapacitating episodes consisting of headaches and other symptoms. See March 2018 informal hearing presentation. Indeed, the rating criteria for sinusitis contemplate non-incapacitating episodes characterized by headaches and other symptoms. See 38 C.F.R. § 4.97, Diagnostic Code 6513. However, the Veteran was granted service connection for tension headaches during the appeal period. See March 2011 rating decision. In order to prevent impermissible pyramiding, see 38 C.F.R. § 4.14, a medical opinion is needed as to whether the Veteran's headaches caused by any non-incapacitating episodes of sinusitis can be distinguished from his service-connected tension headaches. 

Lastly, VA treatment records since April 2013 have not been associated with the claim file. Given the Veteran's statements that his disability has significantly worsened since at least October 2014 and his submission of relevant VA treatment records from October 2014 and January 2015, see March 2018 informal hearing presentation, retrieval of these missing VA treatment records on remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disability from April 2013 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an examination to determine the current severity of the Veteran's sinusitis. The examiner should review the claim file (including this remand) and note such review was conducted. Based on examination of the Veteran, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms in sufficient detail to allow for the application of the pertinent rating criteria, such as the number and types of surgeries performed, and the number of incapacitating (meaning an episode that requires bed rest and treatment by a physician) and non-incapacitating episodes of sinusitis per year. 

The examiner must provide an opinion and explanation as to whether the Veteran's headaches caused by any non-incapacitating episodes of sinusitis can be distinguished from his service-connected tension headaches. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


